Opinion by
Rice, P. J.,
The material facts of this case and the legal questions arising thereon are fully and clearly stated in the opinion of the learned judge below, and the order might well be affirmed on that opinion. It is true, a man who is chargeable to, and receiving aid as a pauper from one district cannot acquire a settlement in another so long as that relation exists: Overseers of Lewisburg v. Overseers of Milton, 18 W. N. C. 141; Lawrence Overseers v. Delaware Overseers, 148 Pa. 380. It is contended that aid furnished to a man’s wife by the overseers of the poor has the same effect upon settlement as if it were furnished to him, and,, in support of this contention, appellant’s counsel cite several New England decisions. These cases were cited and discussed by Judge Elwell in Scranton Poor Dist. v. Danville & Mahoning Poor Dir., 106 Pa. 446, and, while he confessed a strong inclination to follow them, yet, upon full consideration of the language of the act of 1836, he concluded that it is “better to adhere to the plain words of the statute than to interpolate qualifications and provisos, to make it accord with what is held *29to be law elsewhere, or even with our own ideas of what should have been inserted in the act.” Accordingly he held that a man may gain a new settlement by residing and paying taxes in a new district, notwithstanding the fact that during the same time his wife, whom he had abandoned, was receiving relief as a pauper in the district of his former settlement. The judgment was affirmed by the Supreme Court upon Judge Elwell’s opinion, and the ruling above referred to has not been modified or questioned in any subsequent decision of which we are aware. Therefore, the learned judge was clearly right in accepting the decision as of binding authority in the present case, and in concluding that Charles Niles, husband of the pauper Susan J. Niles, had acquired a legal settlement in the respondent district at the time of the filing of the petition for the order of removal.
Our statute provides very explicitly that “every married woman shall be deemed, during coverture and after her husband’s death, to be settled in the place where he was last settled:” Sec. 10, Act of June 13,1836, P, L. 639; sec. 4, Act of May 1, 1909, P. L. 307. To avoid the effect of this plain statutory provision, it is argued that, when a wife becomes a lunatic and is placed in a state institution as a charge upon a certain district, she becomes “emancipated” from her husband and is incapable of acquiring a new settlement even though he is allowed to do so. It is not made clear what is meant by “a wife becoming emancipated from her husband.” We know something of the meaning of “emancipation” as applied to parent and child; but the cases bearing upon the effect of the emancipation of a minor child upon the acquisition by him of a derivative settlement from his father, throw no light on the question before us, and give no countenance to the supposition that the same doctrine is applicable to the relation of husband and wife. By the established statutory rule the settlement of a wife “during coverture” follows that of her husband, and there is no warrant for a judicial interpretation of these words that would *30make the facts alluded to in the above argument the equivalent of the fact that the wife has become discovert, in determining whether his settlement is hers. We need not pursue the discussion further, for the question is not an open one. In the case last cited the controversy was as to the settlement of a married woman, and it was held that she acquired a new settlement by derivation from her husband, notwithstanding the fact that at the time he abandoned her, and during all the time that he was acquiring the new settlement, she was insane and was being maintained in a state institution for the insane as a charge upon the poor district from which the husband removed. We do not see how it could be held differently, if full effect be given to the plain and unambiguous words of the statute.
The order is affirmed at the costs of the appellant.